                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

KOREY BLAYKE CYFERS on behalf of
himself, and others similarly
situated,

Plaintiff,

v.                                      Civil Action no. 2:18-cv-01127

COLLINS CAREER CENTER, d/b/a
Collins Career Technical Center;
BOARD OF DIRECTORS COLLINS CAREER
CENTER, d/b/a Collings Career
Center; WEST VIRGINIA FIRE
COMMISSION, OFFICE OF THE
STATE FIRE MARSHAL,

Defendants.


                     MEMORANDUM OPINION AND ORDER


             Pending is a motion to transfer venue to the United

States District Court for the Southern District of Ohio, filed

by defendant Lawrence County Joint Vocational School District

(“Lawrence County JVSD”) on August 6, 2018.

             Lawrence County JVSD, which is a public school

district located in Lawrence County, Ohio, is named in the

complaint as “Collins Career Center d/b/a Collins Technical

Center” and “Board of Directors Collins Career Center d/b/a

Collins Career Technical Center.”        That is the name of a school

operated by Lawrence County JVSD in Chesapeake, Ohio.         The

plaintiff has filed a response to the motion, to which the




                                    1
defendant has replied.


              I. Factual and Procedural Background


         Plaintiff Korey Blayke Cyfers, on behalf of himself

and others similarly situated, brings this action against the

defendant, Lawrence County JVSD.    Cyfers and his purported class

consist of “all persons who: (1) took classes at [Collins Career

Center (“CCC”)]; (2) were told it was an accredited school [for

purposes of taking the West Virginia electrical journeyman

exam]; (3) were denied application to sit for the [West

Virginia] test to become an electrical journeymen [sic], (4)

forced to pay CCC and/or student loans, and/or (5) has attended

CCC for electrical certifications.”    (Compl. ¶ 2).   Cyfers

alleges that he enrolled at the Collins Career and Technical

Center, which is located in Chesapeake, just across the Ohio

River from Huntington, West Virginia, upon their representation

that it was an approved West Virginia vocational technology

program that would allow him to sit for the West Virginia

electrical journeyman exam.   Id. at ¶ 11.    When Cyfers

attempted to take the exam, he was informed by the Office of the

West Virginia Fire Marshal (“WVFM”) that the Lawrence County

JVSD program was not accredited and that he therefore had not

completed the exam prerequisites. Id. at ¶¶ 11-14.




                                2
          Cyfers brought this action in the Circuit Court of

Kanawha County, alleging twelve causes of action against

Lawrence County JVSD and the West Virginia Fire Commission,

Office of the State Fire Marshal: (1) Breach of Contract, (2)

Breach of the Covenant of Good Faith and Fair Dealing, (3)

Fraud, (4) Constructive Fraud, (5) Intentional

Misrepresentation, (6) Negligent Misrepresentation, (7) Unjust

Enrichment, (8) Unconscionability, (9) Breach of Fiduciary

Duties, (10) West Virginia Consumer Credit and Protection Act

violations, (11) Punitive Damages, (12) Duress, Undue Influence

and Economic loss.   Id. at 6.


          Defendant Lawrence County JVSD removed the case to

federal court pursuant to diversity jurisdiction on July 5,

2018.   Defendant West Virginia Fire Commission, Office of the

State Fire Marshal was not considered by Lawrence County JVSD in

the removal notice as it was said to be a fraudulently joined

defendant and nominal party.     All claims against West Virginia

Fire Commission, Office of the State Fire Marshal were dismissed

pursuant to an Agreed Order entered September 5, 2018. (ECF #

16).


          Lawrence County JVSD now seeks to transfer this case

to the United States District Court for the Southern District of

Ohio “in the interest of justice and the convenience of the



                                  3
parties.”     (Memorandum of Law in Support of Defendant Lawrence

County Joint Vocational School District’s Motion to Transfer,

ECF # 8, at 1).    Defendant contends that transfer is appropriate

because:


    All of the alleged conduct in the Complaint occurred
    in the State of Ohio. The gravamen of the Complaint
    arises from the alleged breach of a contract by
    Lawrence County JVSD and Plaintiff, and alleged
    conduct arising out of Plaintiff’s education at
    Collins Career Center. All relevant witnesses, with
    the possible exception of Plaintiff, are residents of
    Ohio.

Id. at 4.


                          II. Legal Standard


            Section 1404(a) governs the transfer request.   It

provides pertinently as follows:


    For the convenience of parties and witnesses, in the
    interest of justice, a district court may transfer any
    civil action to any other district . . . where it
    might have been brought.

28 U.S.C. § 1404(a).     A civil action may be brought in “a

judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred.”     28 U.S.C. §

1391(b)(2).    As will be seen, each the Southern District of Ohio

and the Southern District of West Virginia qualify under §

1391(b)(2) as events giving rise to the claim occurred in both.




                                   4
           A section 1404(a) transfer is guided by the

consideration of a number of “case-specific factors.”      Stewart

Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988).    Important

factors to be considered include “(1) ease of access to sources

of proof; (2) the convenience of parties and witnesses; (3) the

cost of obtaining the attendance of witnesses; (4) the

availability of compulsory process; (5) the possibility of a

view; (6) the interest in having local controversies decided at

home; and (7) the interests of justice.”    AFA Enters., Inc. v.

American States Ins. Co., 842 F. Supp. 902, 909 (S.D. W. Va.

1994) (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508

(1947)).


           A plaintiff’s forum selection is accorded substantial

weight.    Collins v. Straight, Inc., 748 F.2d 916, 921 (4th Cir.

1984).    “The movant . . . bears the burden of showing the

propriety of the transfer.”    AFA, 842 F. Supp. at 909.   Indeed,

“unless the balance is strongly in favor of the defendant, the

plaintiff’s choice of forum should rarely be disturbed.”      Gulf

Oil Corp., 330 U.S. at 508.    The motion “will be denied if it

would merely shift the inconvenience from the defendant to the

plaintiff.”   AFA, 842 F. Supp. at 909.




                                  5
                          III. Discussion


         The defendant has not overcome the burden of showing

the propriety of transfer in this case.     As a substantial part

of the events occurred at the Collins Career and Technical

Center in Chesapeake, Ohio, the case may have been brought in

the Southern District of Ohio.   However, considering the weight

given to the plaintiff’s forum choice and the weight of the

factors, the court does not find that transfer is appropriate.


         Regarding the first factor, it would appear that the

parties may have better access to some of the proof sources in

the Southern District of Ohio in that many of the events

underlying the case took place in Lawrence County at the outset.

Events apparently occurring outside of Ohio were plaintiff’s

interactions with the WVFM, his attempt to take the electrical

journeyman exam, and Lawrence County JVSD’s actions “when they

solicited the Plaintiffs to enroll” in their program (Compl. ¶

57), which, presumably, occurred in the Southern District of

West Virginia.   Ease of access of proof, therefore, weighs

slightly in favor of transfer.


         The second factor, however, weighs against transfer.

Regarding the convenience of the parties, plaintiff and his

purported class, expected by plaintiff to “exceed 120 members”

(Compl. ¶ 5), are residents of West Virginia while the defendant


                                 6
is located in Lawrence County, Ohio.   Either venue would require

one of the parties to travel across state lines.


            Regarding convenience of non-party witnesses, “[t]he

party asserting witness inconvenience has the burden to proffer,

by affidavit or otherwise, sufficient details respecting the

witnesses and their potential testimony to enable the court to

assess the materiality of evidence and the degree of

inconvenience.”   United Bankshares, Inc. v. St. Paul Mercury

Ins. Co., No. 6:10-CV-00188, 2010 WL 4630212, at *11 (S.D.W. Va.

Nov. 4, 2010) (quoting Samsung Elec. Co, Ltd., v. Rambus, Inc.,

386 F.Supp.2d 708, 718 (E.D.Va.2008)).


            Defendant relies heavily on the contention that “many,

if not all, of the relevant witnesses are residents of the State

of Ohio” (ECF # 8 at 8-9), yet provides little further to assist

the court in weighing the convenience of the witnesses.    See

Michael v. Wyeth, LLC, No. 2:04-CV-0435, 2011 WL 1807575, at *2

(S.D.W. Va. May 11, 2011) (finding that the movant did not meet

their burden for the second factor because “defendants do not

provide the court with any indication as to the materiality of

these witness' testimony, their willingness to travel to the

Southern District, the inconvenience that may result therefrom,

or even which witnesses they plan on calling to testify at

trial.”).   While the defendant provides the identities of the



                                 7
Lawrence County JVSD Board of Education members and the Collins

Career Center electricity teachers in an affidavit attached to

its motion, it fails to state whether and to what extent these

individuals will be called as witnesses.   (ECF # 7 Ex. A).   Nor

does it state where within the state of Ohio these individuals

reside or the extent of any inconvenience to them to travel to

the Southern District of West Virginia.    Id.


         In fact, insofar as many of the witnesses are

“employees of Lawrence County JVSD” (ECF # 8 at 8), the court

observes that travel from Chesapeake, Ohio, to Charleston, West

Virginia (nearly sixty miles) would be considerably more

convenient than travel from the same area to the federal

courthouse in Cincinnati, which is the division of the Southern

District of Ohio in which Lawrence County is located.     Notably,

the distance from Chesapeake to Cincinnati is approximately one

hundred fifty miles.   It thus appears that the Southern District

of West Virginia is, in fact, the more convenient forum.

Indeed, if the court were to conduct the trial in this matter at

the federal courthouse in Huntington, a Chesapeake resident

would merely need to cross the Ohio River into downtown

Huntington where the federal courthouse is only a mile from the

Chesapeake border and less than ten miles from the Collins

Career Center.   If Charleston is the site of trial, it is only




                                 8
another fifty-some miles away.   That is far more convenient to

all witnesses, those in Ohio and West Virginia, than Cincinnati.

Accordingly, as it appears to the court that the Southern

District of West Virginia is plainly the more convenient forum

for both parties and their witnesses, the second factor and for

the same reasons the third factor, weigh heavily against

transfer.


            Similar reasoning applies to the fourth factor.   The

federal rules of civil procedure provide: “A subpoena may

command a person to attend a trial, hearing, or deposition only

. . . within 100 miles of where the person resides, is employed,

or regularly transacts business in person”; and, as a practical

matter, a subpoena may command the presence at trial of anyone

within the state.    Fed. R. Civ. P. 45(c)(1)(A), (B)(ii).    The

defendant has not proffered that any of its witnesses would not

be subject to subpoena in the Southern District of West

Virginia, or even that compulsory process would be necessary to

obtain relevant testimony.   Inasmuch as Charleston is less than

sixty miles from Chesapeake, and the Southern District of Ohio

courthouse in Cincinnati is one hundred fifty miles from

Chesapeake, it appears that compulsory process would not be

better served in the Southern District of Ohio.




                                 9
            The sixth factor may weigh marginally in favor of

transfer.    Considering that the Lawrence County JVSD is a public

school district within the Ohio Department of Education, Ohio

certainly has an interest in the litigation.    Yet, inasmuch as

plaintiff alleges that Lawrence County JVSD deliberately misled

numerous West Virginia residents regarding their WVFM

accreditation, it cannot be said that West Virginia has no

interest in resolving this matter.


            Finally, it does not appear that the interests of

justice would be better served in the Southern District of Ohio.

Moreover, the court notes, with recognition that “no

consideration is given to the convenience of counsel[,]”

Original Ceatine Patent Co. v. Met-Rx USA, Inc., 387 F. Supp. 2d

564, 571 (E.D. Va. 2005), that both parties, including Lawrence

County JVSD, retained counsel in Charleston, West Virginia for

this case.


            Accordingly, given the weight of plaintiff’s choice of

forum, and the court’s assessment that the balance of the

pertinent factors tips decidedly in plaintiff’s favor, the court

concludes that disturbance of the plaintiff’s choice of forum is

not warranted.   It is ORDERED that defendant’s motion to

transfer be, and it hereby is, denied.




                                 10
         The Clerk is requested to transmit this opinion and

order to all counsel of record and to any unrepresented parties.




                                    DATED: October 23, 2018


                                John T. Copenhaver, Jr.
                                United States District Judge




                               11
